[Cite as 2195 Riverside Drive, L.L.C. v. Franklin Cty. Bd. of Revision, 2015-Ohio-252.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

2195 Riverside Drive, LLC,                            :                       No. 14AP-297
                                                                          (B.T.A. No. 2012-2861)
                 Appellant-Appellant,                 :                       No. 14AP-300
                                                                          (B.T.A. No. 2012-2862)
v.                                                    :                       No. 14AP-301
                                                                          (B.T.A. No. 2012-2863)
Franklin County Board of Revision et al.,             :
                                                                      (REGULAR CALENDAR)
                 Appellees-Appellees.                 :




                                            D E C I S I O N

                                     Rendered on January 27, 2015


                 Lane, Alton & Horst, LLC, and Timothy J. Owens, for
                 appellant.

                 Carlile Patchen & Murphy LLP, and Jackie Lynn Hager, for
                 appellee Upper Arlington City School District Board of
                 Education.

                            APPEAL from the Ohio Board of Tax Appeals

BRUNNER, J.

        {¶ 1} Appellant, 2195 Riverside Drive, LLC, appeals the order of the Ohio Board
of Tax Appeals determining the true and taxable values of appellant's property for tax
years 2009, 2010, and 2011. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} The property includes two parcels comprising 1.443 acres in Upper
Arlington, Ohio and is the site of the El Vaquero restaurant, which appellant's principals
have operated since 1993, originally under long-term leases with its landlord, Sugar
Investments. On September 2, 2009, appellant purchased the subject property from
Sugar Investments for $2,000,000. On February 25, 2010, appellee Upper Arlington City
School District Board of Education ("BOE") filed a complaint with the Franklin County
Nos. 14AP-297, 14AP-300, and 14AP-301                                                    2


Board of Revision ("BOR") to increase the valuation of the combined parcels from
$668,600 to $2,000,000 for tax year 2009. Appellant filed a counter-complaint to retain
the then existing Franklin County Auditor's value. For 2010, appellant filed an original
complaint asserting that the combined true value remained at $668,600, and the BOE
filed a counter-complaint to retain the auditor's values in pro forma fashion, apparently
disregarding its complaint for the prior year that appeared to be based on the $2,000,000
sale of the parcels in 2009. Following a combined hearing for both tax years, the BOR
adopted the sale price as the total true value for the property in tax years 2009 and 2010,
and for 2011 retained the auditor's initial assessment based on the sexennial reappraisal
in that same year.
       {¶ 3} Appellant filed notices of appeal to the Board of Tax Appeals ("BTA") on one
of the two parcels, 070-03535, for 2009 and 2010, and on the other, unimproved parcel,
070-011802, for 2011. The BTA found that the September 2009 sale was a recent, arm's-
length transaction and the best indicator of value for 2009, 2010, and 2011. Apportioning
the $2,000,000 valuation between the two parcels in the percentages reflected in the
auditor's original assessments for each year, the BTA determined the true and taxable
values of the parcels on appeal as follows:
              January 1, 2009:
              PARCEL NUMBER          TRUE VALUE        TAXABLE VALUE
              070-003535             $1,645,230        $575,830

              January 1, 2010:
              PARCEL NUMBER          TRUE VALUE        TAXABLE VALUE
              070-003535             $1,628,700        $570,040

              January 1, 2011:
              PARCEL NUMBER          TRUE VALUE        TAXABLE VALUE
              070-011802             $399,840          $139,940

              (Board of Tax Appeals Decision and Order, 4.)

II. Assignments of Error

       {¶ 4} Appellant makes the following assignments of error for our review:
              [I.] The Board of Tax Appeals Erred and Made an
              Unreasonable and Unlawful Decision that the 2009 Sales
Nos. 14AP-297, 14AP-300, and 14AP-301                                                                    3


                Price for the Subject Property was the true value of the
                property for tax purposes for tax years 2009 and 2010.
                [II.] The Board of Tax Appeals Erred and Made an
                Unreasonable and Unlawful Decision regarding the True and
                Tax Value of Parcel Number 070-011802 for tax year 2011.

III. Discussion

        A. Standard of Review:

        {¶ 5} R.C. 5717.04 provides the standard of our review of the BTA's decision:
                If upon hearing and consideration of such record and
                evidence the court decides that the decision of the board
                appealed from is reasonable and lawful it shall affirm the
                same, but if the court decides that such decision of the board
                is unreasonable or unlawful, the court shall reverse and vacate
                the decision or modify it and enter final judgment in
                accordance with such modification.

        B. Appellant's First Assignment of Error:
        {¶ 6} Upon considering appellant's first assignment of error, that the board of tax
appeals erred and made an unreasonable and unlawful decision that the 2009 sales price
for the subject property was the true value of the property for tax purposes for tax years
2009 and 2010, we first consider Berea City School Dist. Bd. of Edn. v. Cuyahoga Cty.
Bd. of Revision, 106 Ohio St. 3d 269, 2005-Ohio-4979. In the Berea case, the Supreme
Court of Ohio mandated that "when the property has been the subject of a recent arm's-
length sale between a willing seller and a willing buyer, the sale price of the property shall
be 'the true value for taxation purposes.' " Id. at ¶ 13, quoting former R.C. 5713.03,
Am.Sub.H.B. No. 260.1 As the Supreme Court further expounded in Cleveland Mun.
School Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 107 Ohio St. 3d 250, 2005-
Ohio-6434, ¶ 13-14:
                Although the presumption exists that the sale price is the best
                evidence of true value, that presumption may be rebutted
                where the sale is not an arm's-length sale. Lakeside Ave. Ltd.

1 In 2012, the General Assembly amended the statute to provide that the auditor "may" use the sale price to

value the property. 2012 Am.Sub.H.B. No. 487. The amended statute did not apply to tax years 2009
through 2011. See Sapina v. Cuyahoga Cty. Bd. of Revision, 136 Ohio St. 3d 188, 2013-Ohio-3028, ¶ 20, fn.
1; HIN, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 138 Ohio St. 3d 223, 2014-Ohio-523, ¶ 12, fn. 3; Akron City
School Dist. Bd. of Edn. v. Summit Cty. Bd. of Revision, 139 Ohio St. 3d 92, 2014-Ohio-1588, ¶ 12, fn. 2.
Nos. 14AP-297, 14AP-300, and 14AP-301                                                  4


             Partnership v. Cuyahoga Cty. Bd. of Revision (1996), 75 Ohio
             St.3d 540, 544, 664 N.E.2d 913. If the presumption that the
             sale price was the result of an arm's-length transaction is
             successfully rebutted, then the sale price may not be the best
             evidence of true value, and a review of independent appraisals
             based upon other factors may become appropriate. Pingue v.
             Franklin Cty. Bd. of Revision (1999), 87 Ohio St. 3d 62, 64,
             717 N.E.2d 293.

             * * * In Walters v. Knox Cty. Bd. of Revision (1989), 47 Ohio
             St.3d 23, 546 N.E.2d 932, syllabus, we held that "[a]n arm's-
             length sale is characterized by these elements: it is voluntary,
             i.e., without compulsion or duress; it generally takes place in
             an open market; and the parties act in their own self-interest."

Appellant bears the "burden to rebut the presumption that the sale price represented true
value." Id. at ¶ 15. Appellant must " 'produce evidence of a nature that counterbalances
the presumption or leaves the case in equipoise. Only upon the production of sufficient
rebutting evidence does the presumption disappear.' " Id., quoting Myocare Nursing
Home, Inc. v. Fifth Third Bank, 98 Ohio St. 3d 545, 2003-Ohio-2287, ¶ 35.
      {¶ 7} Appellant maintains that its purchase was economically coerced and,
therefore, was not an arm's-length transaction. A member of the appellant company,
Sergio Morales, testified at the BOR and BTA hearings that it attempted many times to
purchase the property from Sugar Investments, but its efforts had been rebuffed due to
the owner's desire to maintain its investment in rental property generating income from
the restaurant lease. When appellant finally bought the property in September 2009, five
years remained on the lease. In the months before the sale at issue, through a separate
entity, El Vaquero had contracted to purchase the adjoining property at 2185 Riverside
Drive. Sugar Investments contested the plan and variances required for the proposed new
restaurant. Although the Upper Arlington City Council approved the final development
plan and variances on June 23, 2009, appellant's principals abandoned their plan to move
and build a new restaurant next door. With the threat of further appeal by Sugar
Investments to the Franklin County Court of Common Pleas, they did not seek to extend
the contract to buy the adjoining property, but, instead, entered into discussions to
purchase the subject property from Sugar Investments. According to appellant, Sugar
Nos. 14AP-297, 14AP-300, and 14AP-301                                                      5


Investments offered to sell the property for $2,200,000. Appellant countered offered at
$1,800,000 and the parties reached agreement for a sale price of $2,000,000.
       {¶ 8} Appellant argues that it was coerced to buy the property after Sugar
Investments obstructed its efforts to acquire and develop the property next door, and
would compare its purchase with that in Columbus Bd. of Edn. v. Franklin Cty. Bd. of
Revision, 10th Dist. No. 92AP-281 (Sept. 29, 1992) ("Karl Road"). Karl Road operated a
nursing home and purchased property on a take-it-or-leave-it basis in order to open a
curb cut required for a new pediatric wing and parking lot. This court reversed the
decision of the BTA insofar as the BTA did not analyze the matter in accordance with its
earlier holding in Columbus Bd. of Edn. v. Grange Mut. Cas. Co., 10th Dist. No. 90AP-317
(Jan. 28, 1992) ("Grange"), that the subjective motives of the buyer and seller may be
used to demonstrate that the sale was the result of compulsion or duress.
       {¶ 9} Unlike Karl Road, appellant did not purchase the subject property on a
take-it-or-leave-it basis, and appellant did not own adjacent property on which
development depended on acquisition of all or a part of the subject property.       Also, in
Grange the record reflected "evidence that Grange did not have a choice in whether to
purchase this property or some other property to meet its needs. * * * Grange had no
alternative but to buy the subject property if it were to achieve its goal to complete the
acquisition of the entire block." Id. We thus observe that prior to Lakeside Ave. L.P. v.
Cuyahoga Cty. Bd. of Revision, 75 Ohio St. 3d 540 (1996), this court was circumspect in
considering purchases of property as part of expanded development by a contiguous
owner to qualify as arm's-length transactions. These circumstances are not present here.
       {¶ 10} In Lakeside, the BTA crystallized the conflict between its decisions and this
court's decisions in Grange and Karl Road "regarding the proper standard to apply in
determining whether a sale of property [is] an arm's-length transaction and the best
evidence of true value," and, specifically, what is economic duress. Id. at 547. The sale in
Lakeside was for a stated, non-negotiable price, and the Supreme Court recognized that
compelling business circumstances of that type "are clearly sufficient to establish that a
recent sale of property was neither arm's-length in nature nor representative of true
value." Id. at 548. The circumstances of Lakeside were dire:
Nos. 14AP-297, 14AP-300, and 14AP-301                                                      6


                The record is clear that Triton felt compelled to purchase the
                property for the stated price. Failure to purchase the property
                would have resulted in the loss of a significant portion of
                Triton's business, which, in turn, would have resulted in
                Triton's bankruptcy. Triton attempted to secure financing for
                the transaction, but even Triton's primary asset-based lender
                would not finance the acquisition of the property, apparently
                due to the excessive asking price. Indeed, Triton's primary
                asset-based lender prohibited Triton from applying any cash
                or working capital toward the purchase of the property.
                Lakeside was formed by the principals of Triton to purchase
                the property for the price that had been demanded by the
                seller. Lakeside, Triton and others undertook some
                extraordinary, if not desperate, efforts to obtain sufficient
                financing for the transaction. Under these circumstances, we
                reject the BTA's conclusions that Lakeside's acquisition of the
                property was an arm's-length transaction and that the $1.2
                million purchase price was representative of true value.
                Rather, in light of the undisputed evidence in this case, we
                find that Lakeside's purchase of the subject property was not
                "voluntary, i.e., without compulsion or duress," within the
                meaning of [Walters v. Knox Cty. Bd. of Revision], 47 Ohio
                St.3d 23 [(1989), syllabus, due to the economic pressures that
                came to bear on Lakeside's decision to acquire the property.

                The record clearly establishes that Lakeside never had any
                real choice but to purchase the property in question. The
                choice between Triton's survival on the one hand and swift
                and sure corporate death (bankruptcy) on the other hand
                presented Lakeside with no true alternative but to pay the
                price demanded by the seller. Accordingly, we hold that the
                July 1991 sale of the subject property was not an arm's-length
                sale due to the compulsive business circumstances fueling
                Lakeside's decision to acquire the property in question
Id. at 549.
          {¶ 11} Following Lakeside, we held in Columbus Bd. of Edn. v. Franklin Cty. Bd. of
Revision, 10th Dist. No. 03AP-106, 2004-Ohio-586 ("Householder"), that "[a]ppellant's
subjective belief, at the time of the purchase, regarding the pressure to make the purchase
* * * is simply inconsequential to our analysis. Rather, we must determine whether the
evidence regarding the circumstances surrounding this particular purchase is sufficient to
rebut the presumption that the sale price reflected true value." Id. at ¶ 15, citing Lakeside
at 548.
Nos. 14AP-297, 14AP-300, and 14AP-301                                                     7


       {¶ 12} Unlike Lakeside, appellant's principals admittedly had several real choices,
and the survival of the restaurant business was not at issue. Purchasing the leased
premises involved negotiation, not a take-it-or-leave-it arrangement. Moreover, appellant
entered into a purchase agreement for $2,000,000 after its principals declined any
further effort through a separate entity to pursue the purchase of adjacent land. Appellant
urges that the threat of further litigation by its landlord in the form of an administrative
appeal to the Franklin County Court of Common Pleas was the basis for its abandonment
of the adjacent property restaurant plans (despite Upper Arlington City approvals). But,
the evidence before the BTA shows that appellant's decision to purchase the land upon
which its existing restaurant operated was not forced, but, rather, voluntary and a
culmination of appellant's repeated past attempts to purchase the subject property. Based
on this factual set of circumstances, the legal precedent which we must follow does not
lend itself to a duress characterization of appellant's $2,000,000 purchase of the two
parcels in question.
       {¶ 13} Had the sale of the adjacent property taken place, the evidence shows that
El Vaquero intended to undertake a new and larger restaurant on the adjoining property
and that appellant's principals would have attempted to sublet the subject premises or
simply swallowed the rent obligation to Sugar Investments for the property in question.
There is nothing to suggest that El Vaquero could not continue under the lease between
appellant and Sugar Investments, or that it was not feasible to relocate and expand the
business at another location. Appellant negotiated Sugar Investments' offer to sell the
property from $2,200,000 down to $2,000,000. Appellant made the choices to buy the
property and update its facility, not to attempt a move from the immediate area, and not
to risk the delay or other consequences of prospective appeals from the development and
variance approvals it had received from Upper Arlington. These were not compelling
business circumstances of the type at issue in Lakeside. While Sugar Investments may
have acted vigorously to advance its own business interests throughout the Upper
Arlington review process, appellant, in its own interests, concluded that acquiring the
property for $2,000,000 was the most advantageous economic alternative to modernize
and expand its restaurant. We agree with the BTA that "the record does not support the
contention that the appellant was not a willing buyer as the purchase of the property was
Nos. 14AP-297, 14AP-300, and 14AP-301                                                     8


part of a business decision to remain at the business's current desired location." (Board of
Tax Appeals Decision and Order, 3.)
        {¶ 14} The decisions in Cleveland Mun. School Dist. and Householder are
particularly apposite. Cleveland also involved restaurant property. The Supreme Court
sustained the appellants' $1,350,000 purchase price as the true value, over the auditor's
valuation of $415,000. The restaurant owners previously had leased the property from
the seller, as did appellant herein. After the lease expired, the seller demanded an
increased rent, or purchase of the property at $1,800,000.         The restaurant owners
negotiated the price to $1,350,000, but they still claimed that the purchase was
economically coerced due to the threat of increased rent; they also contended that moving
to another location would have entailed leaving behind much of the restaurant equipment
installed as fixtures to the subject property. Cleveland Mun. School Dist. at ¶ 16. "While
the owners of the Greek Isles Restaurant would have lost much of their investment in the
fixtures if they had had to move, there was no evidence that the restaurant could not be
relocated or that losing this location would cause the owners to file bankruptcy." Id. at
¶ 19.
        {¶ 15} In the case before us, appellant's principals were fully engaged in a move to
the adjoining premises but decided to stay put and purchase the subject property, not
because it risked losing business, but, rather, because such a decision was its best
economic alternative, that is, to expand its restaurant at 2195 Riverside Drive rather than
build a new restaurant next door. Payment of a premium price to achieve that best
alternative is not duress, as identified in Lakeside, which may overcome the presumption
that the recent sale under former R.C. 5713.03 provided the true value for property
taxation purposes. As in Cleveland Mun. School Dist., the evidence relating to appellant's
purchase of the property in question does not show that it "was the result of economic
duress and, therefore, the presumption that the sale was an arm's-length sale was not
rebutted." Id. at ¶ 20.
        {¶ 16} In Householder, the appellant owner had operated a beer and wine drive-
through business on the premises for approximately 16 years. She was leasing it from the
seller on a month-to-month basis when appellant purchased the property. She testified
that she was divorced, that her only source of income was from the business, and that she
Nos. 14AP-297, 14AP-300, and 14AP-301                                                                 9


was afraid she would lose the business if she did not pay what she did for the property. Id.
at ¶ 12. Setting aside the appellant's subjective beliefs, we found:
                [A]ppellant has failed to show that she was compelled to
                purchase the property. Despite appellant's arguments to the
                contrary, we are unpersuaded that appellant's testimony
                regarding her fear that the lease would be terminated, the
                possible cessation of her business on the property, and her
                status as a divorcée, are sufficient to establish the type of
                circumstances that rebut the presumption that the sale price
                reflected true value and show that the sale was not an arm's-
                length transaction. Thus, appellant failed to produce sufficient
                evidence to rebut the presumption that the sale price reflected
                true value

Id. at ¶ 15. Our rationale and result in Householder obtain here as well.

        {¶ 17} Despite the economic pressure and business tactics Sugar Investments
applied to advance its own interests, appellant here did not contend that its business
would cease if it did not purchase the property for $2,000,000. Apart from appellant's
desire to stay in the immediate area, there also was no evidence in the record that the
property ultimately acquired was uniquely suited to its needs, especially since appellant
was prepared to relocate and build a completely new restaurant on the adjacent land it
attempted to purchase. The situation falls far short of the Lakeside standard. As in
Householder, we find the BTA's conclusion that appellant's purchase of the property was
an arm's-length transaction and the best evidence of true value to be reasonable and
lawful. Appellant did not offer the requisite evidence to rebut the legal presumption that
the sale price reflected true value, or to leave the matter in equipoise.
        {¶ 18} Appellant's further arguments in reliance on the auditor's later assessments
for the subject property and the auditor's valuations of other adjacent property,2 do not
support a contrary result either.          While appellant contends that these comparative
assessments are indicative of the subject's inflated price, they do not support a finding
that rebuts the presumption concerning the circumstances of the September 2009 sale of


2This other property includes 2185 Riverside Drive, which appellant's principals previously attempted to
purchase, along with the Bob Evans restaurant property, adjacent and on the opposite side of the subject
property from 2185 Riverside Drive.
Nos. 14AP-297, 14AP-300, and 14AP-301                                                                        10


the subject property for $2,000,000. "[A] sale price is deemed to be the value of the
property, and the only rebuttal lies in challenging whether the elements of recency3 and
arm's-length character between a willing seller and a willing buyer are genuinely present
for that particular sale." Cummins Property Servs., L.L.C. v. Franklin Cty. Bd. of
Revision, 117 Ohio St. 3d 516, 2008-Ohio-1473, ¶ 13.
        {¶ 19} For proof of value, the BTA has noted that comparative tax valuation
analysis is not particularly helpful, since tax valuations alone do not constitute market
value. E.g., Kister v. Ashtabula Cty. Bd. of Revision, BTA No. 2006-B-1036 (May 11,
2007); Benit v. Delaware Cty. Bd. of Revision, BTA No. 1993-B-722 (Mar. 18, 1994);
Haydu v. Portage Cty. Bd. of Revision, BTA No. 92-H-576 (June 18, 1993). See also
Olentangy Local Schools Bd. of Edn. v. Delaware Cty. Bd. of Revision, 5th Dist. No. 12-
CAH-09-0067, 2013-Ohio-2892, ¶ 17 ("[A]ppellant sought to lower the valuation of its
parcels using a parcel similarly situated absent any fair market value assessment or other
factors to justify the use of the other parcel's valuation.                   Absent any corroborating
evidence of other like or similar factors, we concur that appellant failed to meet its
burden."). Having found, based on sufficient evidence, that the September 2009 sale at
$2,000,000 was at arm's length, occurring without duress, the BOR and BTA were
required to set the value of the combined parcels at that amount for 2009 and 2010 under
Berea and its interpretation of former R.C. 5713.03, which at the time required that the
sale price of the property shall be "the true value for taxation purposes."
        {¶ 20} We also reject appellant's suggestion that the BOE's counter-complaint for
tax year 2010, asserting the auditor's valuation of $676,000 rather than the $2,000,000
sale price it claimed for 2009, should be considered in relation to true value, or as a
means to somehow impeach the BOE or to estop it from urging a higher valuation at the
administrative hearings below. At the BOR hearing, the BOE asked that the $2,000,000
sale price be continued as the true value for 2010. A party is not restricted to the values

3 We note that the term "recency," first recorded as being used in the year 1612, according to Merriam
Webster, http://www.merriamwebster.com, means simply "the quality or state of being recent." According
to Black's Law Dictionary, http://www.thelawdictionary.org, "recency" is the "[m]easure of the time elapsed
since * * * the last purchase was made." Its specific use in Ohio property valuation law is discussed in context
with appellant's second assignment of error.
Nos. 14AP-297, 14AP-300, and 14AP-301                                                      11


set forth in its complaint as it "places neither minimum nor maximum limitations on the
court's determination of value, and there are none save the judicial requirement that the
determination be supported by the evidence." Jones & Laughlin Steel Corp. v. Lucas Cty.
Bd. of Revision, 40 Ohio St. 2d 61, 63 (1974). "There is no requirement that the value of
the property, as determined by the board of revision, must match the opinion of value set
forth in the complaint." Cleveland Elec. Illum. Co. v. Lake Cty. Bd. of Revision, 80 Ohio
St.3d 591, 595 (1998). The law requires the true valuation of the property for the sake of
the public interest in its taxation for the collective good of the community. Accordingly,
we overrule appellant's first assignment of error.
       C. Appellant's Second Assignment of Error:
       {¶ 21} Finally, though appellant submits no legal authority to sustain its second
assignment of error, that the BTA erred and made an unreasonable and unlawful decision
regarding the true and tax value of parcel 070-011802 for tax year 2011, it argues:
              [T]he BTA should not have increased the value of Parcel No.
              070-011802 for tax year 2011 not only because that price was
              extrapolated from the 2009 sales price but also because the
              tax value of either of the parcels was not properly before the
              BTA; the Franklin County Auditor had set those values
              pursuant to the most recent triennium valuation.

(Appellant's Brief, 23.)

       {¶ 22} Tax year 2011 was properly before the BTA since the BOR had issued a
decision for that year, and appellant filed a notice of appeal from that decision to the BTA.
It appears that appellant mistakenly inserted the auditor's prior years taxable value as the
value for 2011. The BOR actually upheld the auditor's valuation for 2011, the county-wide
sexennial reappraisal year, and appellant now seeks to reinstate that value for parcel 070-
011802. The BOR had jurisdiction to set the true value for tax year 2011 under the
continuing complaint provision of R.C. 5715.19(D):
              If a complaint filed under this section for the current year is
              not determined by the board [of revision] within the time
              prescribed for such determination [90 days], the complaint
              and any proceedings in relation thereto shall be continued by
              the board as a valid complaint for any ensuing year until such
              complaint is finally determined by the board or upon any
              appeal from a decision of the board. In such case, the original
Nos. 14AP-297, 14AP-300, and 14AP-301                                                                     12


                complaint shall continue in effect without further filing by the
                original taxpayer, the original taxpayer's assignee, or any
                other person or entity authorized to file a complaint under
                this section.

        {¶ 23} As the BOR did not render its decision within 90 days from the filing of the
BOE's complaint for tax year 2009, the continuing complaint provision applied to confer
jurisdiction to review property values in later years through final determination on
appeal. AERC Saw Mill Village, Inc. v. Franklin Cty. Bd. of Revision, 127 Ohio St. 3d 44,
2010-Ohio-4468, ¶ 14. However, when pursuant to statutory duty, the county auditor
conducts a reappraisal, such as the sexennial reappraisal pursuant to R.C. 5715.33, a
previous year's valuation does not "carry over."4
                [W]hen the auditor performs a new valuation pursuant to a
                separate statutory duty for any year subsequent to the filing of
                a valuation complaint, that newly determined value
                constitutes the value for that year. Moreover, that new value
                can be displaced only by a showing that some other value is
                correct.

Id. at ¶ 32. See Sheldon Rd. Assoc., L.L.C. v. Cuyahoga Cty. Bd. of Revision, 131 Ohio
St.3d 201, 2012-Ohio-581, ¶ 24, fn. 1 ("The auditor's duty to conduct a reappraisal would
ordinarily preclude carrying over the previous year's valuation."); Columbus Bd. of Edn. v.
Franklin Cty. Bd. of Revision, 87 Ohio St. 3d 305 (1999) (auditor's standard 5 percent
markup in triennial update year upheld regardless of carryover provision but applied to
redetermined base value for previous interim); Cincinnati School Dist. Bd. of Edn. v.
Hamilton Cty. Bd. of Revision, 74 Ohio St. 3d 639, 642-43 (1996) ("the filing of a valid
new complaint in the second triennium stops, for the tax year at issue and succeeding
years, the automatic carryover of the value determined under a prior complaint").
        {¶ 24} The BTA reasonably and lawfully decided to displace the auditor's new
valuation for 2011 upon the showing that the September 2009 sale price was the correct
value for 2011. The sale occurred within 24 months prior to the January 1, 2011 tax lien

4 The carryover provision of R.C. 5715.19(D) reads: "Liability for taxes and recoupment charges for such year
and each succeeding year until the complaint is finally determined and for any penalty and interest for
nonpayment thereof within the time required by law shall be based upon the determination, valuation, or
assessment as finally determined."
Nos. 14AP-297, 14AP-300, and 14AP-301                                                   13


date and, therefore, within the limit the Supreme Court recently prescribed for application
of the judicial presumption of recency where the auditor has conducted an intervening
statutory appraisal. Akron City School Dist. Bd. of Edn. v. Summit Cty. Bd. of Revision,
139 Ohio St. 3d 92, 2014-Ohio-1588, ¶ 26 ("We hold that a sale that occurred more than 24
months before the lien date and that is reflected in the property record maintained by the
county auditor or fiscal officer should not be presumed to be recent when a different value
has been determined for that lien date as part of the six-year reappraisal.").
         {¶ 25} While appellant attempted to rebut the presumption of an arm's-length
transaction from the outset, it has made no argument that its purchase of 2195 Riverside
Drive was not recent—that is, "within a reasonable length of time, either before or after
the tax lien date" of January 1, 2011 under former R.C. 5713.03. The BTA properly applied
the presumption of recency and correctly ordered the 2011 value of parcel 070-011802 to
be based on the September 2009 sale price of $2,000,000. In Akron City School Dist.,
the Supreme Court observed that "[i]n conducting the reappraisal, the sale price should
be used if the sale was 'within a reasonable length of time, either before or after the tax
lien date.' " Id. at ¶ 24, quoting Ohio Adm.Code 5703-25-06(F). The BTA reasonably and
lawfully displaced the reappraisal value on parcel 070-011802 for 2011, as it properly
valued appellant's property using the September 2009 sale for tax year 2011, and for the
previous two years as well. Accordingly, we overrule appellant's second assignment of
error.
IV. Conclusion
         {¶ 26} For the reasons set forth in this decision, we overrule both of appellant's
assignments of error and affirm the order of the Ohio Board of Tax Appeals.
                                                                            Order affirmed.

                            KLATT and DORRIAN, JJ., concur.